Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

         Non-Final Rejection 
The Status of Claims:
Claims 1-14 are pending. 
Claims 1-14 are rejected. 

DETAILED ACTION
1. 	Claims 1-14 are under consideration in this Office Action.
 					       Priority 
2.	This application is a DIV of 15/622,145 06/14/2017 PAT 10358725.  

    Drawings
3.         The drawings filed on 5/14/19 have been accepted by the examiner.
        IDS
4.          The IDS filed on 5/14/19 has been reviewed by the examiner. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 5-6, the terms “ 
    PNG
    media_image1.png
    40
    161
    media_image1.png
    Greyscale
” and “
    PNG
    media_image2.png
    39
    149
    media_image2.png
    Greyscale
” are recited .These unit expressions seem uncertain and vague. The examiner recommends to put the correct expression of the unit for the numerical values. , 



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a substrate being a glass or ceramic material., a continuous polymeric web, and a continuous transparent polyester film and an α-oxy carboxylate represented by formula (II) or (III) and a 5- or 6-membered N-heteroaromatic compound selected from the group consisting of pyridine, 2-methylpyridine, 4-methylpyridine, 2,6-dimethylpyridine, 2,3-dimethylpyridine, 3,4-dimethylpyridine, 4-pyridylacetone, 3-chloropyridine, 3-fluoropyridine, oxazole, 4-methyloxazole, isoxazole, 3-methylisoxazole, pyrimidine, pyrazine, pyridazine, and thiazole. and a polymer selected from the group consisting of hydroxypropyl methylcellulose, hydroxypropyl cellulose, hydroxyethyl cellulose, and mixtures  or a non-cellulosic acrylic polymer having a halo- or hydroxy- containing side chain, which polymer is present in an amount of at least 0.25 weight % and up to and including 10 weight %, based on the total weight of 5 reducible silver ions in the silver complex, does not reasonably provide enablement for any substrate which represents every known substrate in the art , for  any α-oxy carboxylate which represents every known alpha-oxy carboxylate in the art and  for any 5- or 6-membered N-heteroaromatic compound which represents every known 5- or 6-membered N-heteroaromatic compound and for a polymer that represents any  hydroxy-containing cellulosic polymer or any non-cellulosic acrylic polymer having a halo- or hydroxy-containing side chain in the art. The specification does not enable any person skilled in the art to which it pertains, or with  use and to make the invention commensurate in scope with these claims. 
The claims as recited are broader than the scope of enablement. The specification lacks direction or guidance for placing all of the alleged products in the possession of the public without inviting more than routine experimentation  

There is no written description for preparing an instant claimed article containing  any substrate and silver metal complexes where any α-oxy carboxylate represents every known alpha-oxy carboxylate in the art and any 5- or 6-membered N-heteroaromatic compound represents every known 5- or 6-membered N-heteroaromatic compound and any polymer that represents any  hydroxy-containing cellulosic polymer or any non-cellulosic acrylic polymer having a halo- or hydroxy-containing side chain in the art. The only written description present in the specification is for preparing silver complexes where  the α-oxy carboxylate represents compounds of formula (II) or formula (III) and 5- or 6-membered N-heteroaromatic compounds represent pyridine ( see complexes in table Ill on pages 42-51 of specification). 

In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. § 112, first paragraph, have been described.  They are:
1. the nature of the invention,
	2. the state of the prior art,
	3. the predictability or lack thereof in the art,
	4. the amount of direction or guidance present,
	5. the presence or absence of working examples,
	6. the breadth of the claims, 
	7. the quantity of experimentation needed, and




 The specification does not enable any skilled artisans in the art   to use the 

invention commensurate  in scope of these claims.

	a) Determining if any particular claimed article containing silver metal compositions with numerous combinations of variables such as a substrate, an alpha-oxy carboxylate,  a 5- or 6-membered N-heteroaromatic compound, a polymer being either (i) a hydroxy-containing cellulosic polymer or (ii) a non-cellulosic acrylic polymer having a halo- or hydroxy-containing side chain since the claim does read on every known alpha-oxy carboxylate in the art and every known 5- or 6-membered N-heteroaromatic compound  in the art and every known substrate in the art and every known polymer having either (i) a hydroxy-containing cellulosic polymer or (ii) a non-cellulosic acrylic polymer having a halo- or hydroxy-containing side chain .  These would require the preparation of the article containing silver metal compositions containing the alpha-oxy carboxylate,  the 5- or 6-membered N-heteroaromatic compound, and the polymer and subjecting them to testing for printing and thermal generation of conductive silver metal with polymer. Considering the large number of compositions to be made, this is a large quantity of experimentation.
	b) The direction concerning the claimed article compositions is found at pages 27-35, which merely states that applicants’ intent to make and use such compositions. 
c) In the instant case the working examples (C-1, I-1 through I-15) contain the formula (II) or (III) moieties for the alpha-oxy carboxylate  and  pyridine , a methyl, 
e) There is no reasonable basis for the assumption that the myriad of article composition embraced the present formula(II) or (III) complexed silver with the various 5- or 6-membered N-heteroaromatic compounds will all share the same properties of printing and thermal generation of conductive silver metal. The diverse claimed rings are chemically non-equivalent and there is no basis in the prior art for assuming in the non-predictable art of electrical conductivity and 
that structurally dissimilar compounds will have such activity 
f) The artisan using Applicants’ invention to handle the electric device with the  claimed article compositions would  be an electrician or electrical engineer with a chemistry background with a Ph. D. degree and several years of experience. He or she would be unaware of how to predict a priori how changing a composition containing silver metal, various polymers and  various 5- or 6-membered N-heteroaromatic compounds would affect printing and thermal generation of conductive activity. 
h) The breadth of the claims includes all of large numbers of compounds of formula(II) or (III) in combination with various 5- or 6-membered N-heteroaromatic compounds plus various polymers and various substrates. Thus, the scope is very broad. The present claims embrace various compounds, which are not art-recognized as equivalent. The specific compounds made are not adequately representative of the compounds embraced by the extensive Markush groups instantly claimed.
MPEP 2164.01(a) states, “ A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the In re Wright, 999 F.2d 1557, 1567, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.  Thus, undue experimentation will be required to practice applicants’ invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        11/05/2021